Citation Nr: 0102686	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-03 254A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to September 12, 1997, 
for the grant of service connection for hypertension, based 
on clear and unmistakable error (CUE) in a May 1982 RO 
decision.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1959 to 
January 1963.  In a May 1982 decision, the RO denied service 
connection for hypertension.  In a February 1999 decision, 
the RO granted service connection and compensation for 
hypertension, effective from September 12, 1997.  In an 
August 1999 decision, the RO determined that there was no CUE 
in the May 1982 rating decision which denied service 
connection for hypertension.  The veteran appeals to the 
Board of Veterans' Appeals (Board) for an earlier effective 
date for the grant of service connection for hypertension, on 
the basis that there was CUE in the May 1982 rating decision.  
In January 2001, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hypertension was denied by the RO in a May 1982 decision, and 
the veteran did not perfect an appeal of that decision.

2.  The May 1982 RO decision, which denied service connection 
for hypertension, was reasonably supported by the evidence 
then of record and by prevailing legal authority; the 
decision was not undebatably erroneous.

3.  An application to reopen the claim for service connection 
for hypertension was received by the RO on September 12, 
1997, and based on new and material evidence the RO 
thereafter granted service connection effective from that 
date.






CONCLUSIONS OF LAW

1.  There was no CUE in the May 1982 RO decision which denied 
service connection for hypertension, and the decision is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

2.  The proper effective date for the grant of service 
connection for hypertension is September 12, 1997, being the 
date of VA receipt of the application to reopen the claim 
with new and material evidence.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Navy from January 1959 
to January 1963.  His service medical records show that in 
January 1963 he was hospitalized for the purpose of 
determining whether he had hypertension.  It was noted that 
prior to hospitalization he had undergone a separation 
examination and that a hospital corpsman, not a medical 
officer, took the veteran's blood pressure and recorded 
pressure readings of 190/104, 92/106, 140/84 and 160/88.  At 
the time of admission, blood pressure readings while sitting, 
standing, and lying were in the range of 130/70.  It was 
noted that while in the hospital ward the veteran continued 
to have normotensive blood pressure.  The hospital summary 
reveals that the veteran's hospital course was not remarkable 
except for treatment for otitis media which cleared with 
treatment.  The doctor stated that the veteran did not have 
hypertension as manifested by his clinical picture.  After 
such hospitalization, the veteran underwent a January 1993 
service separation examination which showed a blood pressure 
reading of 138/80 and which was negative for hypertension.  

A November 1963 service reserve annual medical history report 
shows the veteran denied a history of high or low blood 
pressure.

A photocopy of a private doctor's record dated in September 
1975 (submitted in April 1982, after the veteran claimed 
service connection for hypertension) notes the veteran was 
seen for feeling "lousy" for two weeks, with symptoms such as 
stomach cramps, nausea, headache, and fatigue.  The veteran 
gave a family history of his mother having a blood pressure 
problem.  He also gave a history of hypertension in service.  
He was not on any current medications.  The doctor's record 
lists a blood pressure reading of 160/110 (although it 
appears these figures were written over other numbers).  

In December 1980, the veteran was hospitalized due to a back 
disorder.  While hospitalized, he underwent a consultation to 
evaluate elevated blood pressure.  He gave a history of being 
evaluated for hypertension near the time of his service 
discharge, at which time he was told his blood pressure was 
slightly elevated and he was not placed on medication.  The 
veteran said he had never been under regular treatment for 
high blood pressure but that each time when he was 
hospitalized in the past for other reasons he was told his 
blood pressure was slightly high; he recalled such was the 
case when he had an operation at age 29 (he was born in April 
1940) and 5 or 6 years ago when he had a flare-up of back 
pain.  Blood pressure readings taken during the current 
admission ranged from 140-150/85-100.  The diagnosis was 
mild/moderate hypertension, probably essential, onset age 23.

Additional medical records dated in 1981 and 1982 show the 
veteran was treated for hypertension.

On February 8, 1982, the veteran filed his original claim for 
service connection for high blood pressure (hypertension).  
He reported that the condition was noted in service in 
January 1963, and that he received post-service treatment 
beginning in 1981.

The RO, in a May 1982 decision, denied service connection for 
hypertension.  The veteran submitted a May 1982 VA outpatient 
treatment report showing he was treated for hypertension.  In 
May 1982, the RO once again denied the claim of service 
connection for hypertension.  The veteran was provided notice 
of the adverse determination that same month.  He submitted a 
notice of disagreement with the adverse determination.  In 
June 1982, the RO issued the veteran a statement of the case, 
and he was informed of the necessity to submit a timely 
substantive appeal.  However, he failed to submit a 
substantive appeal.

The veteran submitted an application to reopen the claim of 
service connection for hypertension, which was dated 
September 12, 1997.  

With his September 1997 application, the veteran submitted 
statements from his wife.  She stated that she married him in 
1982 and that he told her that he developed hypertension in 
service.  The veteran also submitted a statement to the 
effect that he had hypertension in service.

In January 1998, the veteran submitted additional medical 
evidence, the majority of which were previously of record.  
The remaining records were from the 1980s and 1990s and show 
the veteran was treated for hypertension.  He also submitted 
a statement reiterating his contention that he had 
hypertension which had its onset in service.

In April 1998, the RO denied the veteran's application to 
reopen the claim of service connection for hypertension, and 
he appealed.  

The veteran underwent a VA examination in February 1999.  The 
examiner diagnosed hypertension and opined that the veteran 
had documented hypertension in January 1963 and had been on 
continued antihypertensive therapy since that date.  

In a February 1999 decision, based on new and material 
evidence (including the recent VA examination and opinion) 
the RO reopened the claim for service connection for 
hypertension, and granted service connection and a 10 percent 
rating for hypertension, effective from September 12, 1997.

In an April 1999 statement, the veteran disagreed with the 
effective date assigned for the award of service connection 
and compensation for hypertension.  He stated that he was 
entitled to service connection effective from when he first 
applied in "1983."  In an April 1999 statement, the veteran's 
representative noted that the veteran was claiming an earlier 
effective date for service connection and compensation for 
hypertension and that he was possibly claiming CUE with the 
RO's initial denial of service connection for hypertension.

In August 1999, the RO found that there was no CUE in the May 
1982 rating decision which denied service connection for 
hypertension.

In statements in and after December 1999, the veteran argued 
he was entitled to an earlier effective date for the award of 
service connection and compensation for hypertension.  He 
maintained that such should be granted effective with his 
original claim in February 1982.  He stated he had 
hypertension in service and had taken medication for 
hypertension since then.  He stated that he did not know that 
he failed to perfect an appeal from the May 1982 RO decision 
which denied service connection for hypertension.  He stated 
that he did not know how to complete his appeal at that time 
and that he did not know that his agent did not properly 
appeal the adverse determination.  The veteran argued that 
the May 1982 RO decision was based on CUE, thus permitting an 
earlier effective date for service connection for 
hypertension.  In support of his contention, he submitted 
duplicate copies of many previously considered records.  He 
also submitted some service personnel records and more 
medical records showing treatment for hypertension many years 
after service.

II.  Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination or within 
60 days after the mailing of a statement of the case, 
whichever is later, for the completion of an appeal; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a). 

In this case, the RO denied service connection for 
hypertension in a May 1982 decision.  The veteran did not 
perfect an appeal from such decision, by filing a timely 
substantive appeal after a statement of the case was sent to 
him.  Thus, the May 1982 RO decision is considered final 
unless it is found to be based on CUE.  

The RO granted service connection for hypertension, effective 
September 12, 1997, on the basis of a claim reopened by new 
and material evidence.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  In order for the veteran to be entitled to an 
earlier effective date for service connection for 
hypertension, there would have to be CUE in the May 1982 RO 
decision.

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet.App. 1 (1999); Caffrey 
v. Brown, 6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), Russell v. 
Principi, 3 Vet. App. 310 (1992).

The veteran contends that there was CUE in the May 1982 RO 
decision because there allegedly was evidence on file showing 
he had elevated blood pressure readings in service and that 
he continued to be treated for hypertension following 
discharge from service.  

The basic provisions of the law on service connection at the 
time of the May 1982 adverse RO determination, as pertinent 
to this case, are the same as they are today.  Service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Evidence on file at the time of the May 1982 RO decision 
included the veteran's service medical records from his 1959-
1963 active duty.  These show that just  before his 1963 
service separation he was noted to have elevated blood 
pressure readings (of questionable reliability), and he was 
then hospitalized and found to have normal blood pressure and 
no hypertension.  Records available at the time of the 1982 
RO decision showed no hypertension in the presumptive year 
after service; there was a purported recording of an elevated 
blood pressure reading on a private doctor's record in 1975; 
and hypertension was first clearly diagnosed in 1980 at which 
time regular treatment was commenced.  At the time of the 
1982 RO decision, there was no medical evidence linking 
chronic essential hypertension, first shown many years after 
service, with the veteran's active duty.

The RO did not ignore the law when it denied the claim in 
1982, and the correct facts as they were known at the time 
were before the RO.  One reasonable interpretation of the 
evidence then available would be that the few elevated blood 
pressure readings in service were either erroneous readings 
by a corpsman or represented only labile (not chronic) 
hypertension, as demonstrated by the subsequent hospital 
evaluation in service which showed normal blood pressure and 
no hypertension.  A reasonable adjudicator could have 
concluded from the evidence available in 1982 that chronic 
essential hypertension first appeared many years after 
service and was not caused by any incident of service.  

It appears that the veteran's dispute lies with how the RO 
weighed the evidence at the time of the 1982 rating decision, 
and such argument can never meet the standard of CUE.  The 
medical records dated years after the 1982 RO decision have 
no relevance to the question of CUE in the 1982 RO decision, 
since CUE must be determined based on the evidence of record 
and law in effect at the time the decision was rendered.  
[The Board also notes that the medical nexus opinion at the 
February 1999 VA examination, which was used to reopen and 
grant the claim for service connection for hypertension, 
based on new and material evidence, itself appears dubious.  
The VA doctor apparently ignored the final medical conclusion 
in service, which was that the veteran did not have 
hypertension, and there are no post-service medical records 
to support the VA doctor's statement that the veteran had 
continuous treatment of hypertension since service (and, in 
fact, the veteran earlier reported no treatment until many 
years after service).]  

Considering the evidence available at the time of the 1982 RO 
decision, and then-existing legal authority on service 
connection, there is nothing to compel a conclusion, to which 
reasonable minds could not differ, that service connection 
should have been granted for hypertension.  The file shows 
that the RO properly considered the evidence when making its 
1982 decision.  There was no undebatable error of law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the 1982 RO decision.  Thus, under the theory 
of CUE, there is no basis for an effective date earlier than 
September 12, 1997 for the grant of service connection for 
hypertension.







ORDER

An effective date prior to September 12, 1997, for the grant 
of service connection for hypertension, based on CUE in a May 
1982 RO decision, is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

